 256DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discharging GordonC. Cokerand Frank Neal on May 11, 1956, andby refusing to reinstate the unfair labor practice strikerslisted in Appendix Aattached heretoon July 16, 1956, therebydiscriminating in regard to their hireand tenure of employment and thus discouraging membership in InternationalAlliance of TheatricalStage Employees&Moving Picture Machine Operators ofthe U.S. & Canada,Motion Picture Projectionists,Local No. 414, AFL-CIO, theRespondent has engaged in and is engaging in unfair labor practices within the"meaning of Section 8(a)(3) and(1) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed to them in Section7 of the Act, Respondenthas engagedin and is engaging in unfairlaborpractices within the meaning of Section 8(a)(1)of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.-[Recommendations omitted from publication.]Emil A. Myrmo and Arthur Myrmo,Partners d/b/a Geo. Myrmo& SonsandLeonard A. Drake and Henry Goodman,Jr.CasesNos. 36-CA-822 and 36-CA-814. December 2,19J8DECISION AND ORDEROn July 16, 1958, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor-practices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, both the Respondentand the General Counsel filed exceptions to the Intermediate Report,together with supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that Emil A. Myrmo and ArthurMyrmo, partners d/b/a Geo. Myrmo & Sons, Eugene, Oregon, itsofficers, agents,successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership of their employees in InternationalAssociation of Machinists, Lodge 1311, AFL-CIO, or in any other-labor organization, by discriminatorily failing orrefusingto employ:any employeeor applicantfor employment, or in any other manner122 NLRB No. 40. GEO. MYRMO & SONS257discriminating against any employee or applicant for employment inregard to his hire, tenure, or any term or condition of employment,except as authorized by Section 8(a) (3) of the National Labor Re-lations Act.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to join,form, or assist International Association of Machinists, Lodge 1311,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, and to refrain from any or all of such activities, exceptto the extent that such right might be affected by an agreement re-quiring membership in a labor organization as a condition of employ-ment, as authorized by Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Henry Goodman, Jr., and Leonard A. Drake im-mediate and full reinstatement to their respective former, or sub-.stantially equivalent, positions, without prejudice to their seniorityand other rights and privileges previously enjoyed, dismissing, ifnecessary to effectuate such reinstatement, any employee hired by theRespondent for any such position since July 15, 1957, or with lessseniority of service than Goodman or Drake in any position for whichthe said Goodman or Drake, as the case may be, is eligible for rein-statement under the terms of this Order; and make the said Goodmanand Drake whole in the manner and according to the method pre-scribed in section V of the Intermediate Report, entitled "TheRemedy."(b)Preserve and make available to the Board, and its agents, uponrequest, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue, and the rights of employment under the terms of this Order.(c)Post in conspicuous places, including all places where noticesto employees are customarily posted at their principal place of busi-ness in Eugene, Oregon, copies of the notice attached to the Inter-mediate Report marked "Appendix A."1Copies of said notice, to befurnished by the Regional Director of the Nineteenth Region of theNational Labor Relations Board, shall, after being signed by ArthurMyrmo and Emil Myrmo in the appropriate places for signatures1This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."505395-59-vol. 122-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided in the said notice, be posted by the Respondent immediatelyupon receipt thereof and maintained by it for 60 consecutive daysthereafter in such conspicuous places. Reasonable steps shall. be takenby the said Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, as to whatsteps Respondent has taken to comply therewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe centralissue in thisproceeding is whether a firm named Geo. Myrmo &Sons (also called the Respondent .or the Company herein) violated Section8(a)(1)and (3) of the National Labor Relations Act, as amended (61 Stat. 136-163), byfailingor refusing to reemploy two individuals, Henry Goodman, Jr., and Leon-ard A. Drake, following a strike by the Company's employees.'Pursuant to notice duly served by the General Counsel of the National LaborRelations Board upon all other parties, a hearing upon the issues in this proceed-ingwas held before me, as duly designated Trial Examiner, on May 6 and 7,1958, at Eugene, Oregon.The General Counsel and the Respondent were repre-sented at the hearing and participated therein through their respective represent-atives.All parties were afforded a full opportunity to be heard, examine andcross-examinewitnesses,adduce evidence, file briefs and submit oralargument.No briefs have been filed.Upon the entire record, and from my observation of the witnesses, I make thefollowing findings of fact:FINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS; JURISDICTION OF THE BOARDGeo. Myrmo & Sons is a trade name for a partnership consisting of two broth-ers,ArthurMyrmo and Emil A. Myrmo. The Company maintains a place ofbusiness in Eugene, Oregon, where it is engaged in the operation of a machineand truck repair shop, and in the sale of automotive parts.During the year 1957, the Company sold goods and services valued, in theaggregate, in excess of $110,000, to various customers, each of whom "annually"ships goods valued in excess of $50,000 from points in one or more States tolocations in other States.By reason of the Company's operations, considered inconjunction with those of its said customers, the Company, at all times materialto the issues in this proceeding, has been engaged in interstate commerce withinthe meaning of the Act, and its operations have affected such commerce.Accord-ingly, the National Labor Relations Board has jurisdiction over the subject matterof this proceeding.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge 1311, AFL-CIO (also designatedbelow as the Union) admits persons employed by the Company to membership;exists, in whole or in part, for the purpose of dealing with employers concerningterms and conditions of employment; and is a labor organization within the mean-ing of the Act.IThe complaint in this proceeding,issued on April 22,1958, by the General Counsel ofthe National Labor Relations Board,is based on two charges filed with the Board, one byGoodman on February 20, 1958,inCaseNo. 36-CA-824 and the other by Drake onFebruary19, 1958, in CaseNo. 36-CA-822.The two caseshavebeen duly consolidatedin accordance with Section 102.33 of the Board'sRules and Regulations,Series 7.Copiesof the charges, order of consolidation,and complaint have been duly served upon theCompany. GEO. MYRMO & SONSIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatorystatement259The Company'sproduction operations appear to be divided,in the main, intoa machine shop and a truck shop. (There is also a blacksmith shop which hasonly one employee and is not involved in this proceeding.)As of June 5, 1957,there were 18 nonsupervisory production employees in the Company's employ.These included Henry Goodman, Jr., who worked in the truck shop as a welder,2and Leonard A. Drake, who was employed as a journeyman machinist in themachine shop.The Union represents the Company's production employees, and, as their col-lective-bargaining representative, has dealt with the Company over a period ofyears, entering into agreementswith the Companyaffecting terms and conditionsof employment of such employees.On June 5, 1957, substantially all of the Company's productionemployees,includingGoodman and Drake, went on strike for economic reasons?The.strikewas sponsored by the Union. The Company hired no replacements for thestriking employees at any time during the strike.On July 12, 1957, representatives of the Union, including Charles H. Pence,Grand Lodge representative of the organization, reached an oral agreement withtheCompany for settlement of the strike.At the time of the agreement theCompany did not have enough work for all of the striking employees, and theterms of settlement therefore included an agreement that the employees, withthe exception of an individual named H. K. Beeley, would be entitled to returntowork in the order of their seniority status in their respective classifications;that on that basis certain named employees would return on the following Mon-day, July 15; that, in addition, irrespective of seniority considerations, Beeleywould be put to work on that date because he had some needed "engineeringability";and that the rest of the employees would be called as needed by theCompany in accordance with their seniority status in the classifications requiredby the firm.4 The terms were ratified by the Union's membership at a meetingon the evening of July 12. Later that night, in accordance with a prior arrange-ment with the Company, Pence telephoned Alfred P. Blair, a labor relations con-sultant,who represented the Company in negotiations with the Union during andafter the strike, and informed Blair of the action taken at the meeting by theemployees.In the course of the telephone conversation, Pence made a proposalthat employees who were called back to work be given 2 days' advance notice.Blair took the position "that that was too long a time" and proposed a notice of24 hours.The upshot of the matter was that Blair and Pence agreed in effect,on behalf of their respective principals, that the Company would give each em-ployee, who was called back to work after the return of the initial group on July15, 24 hours' advance notice of the time he was required to report.5As stipulated2 Goodman testified that he was employed in the truck shop as a welder and mechanic..According to Emil Myrmo, Goodman was classified as a welder only.However, atanother point Emil stated that Goodman did not work as a mechanic "in the sense thatwe classify a mechanic . . . working on transmissions, differentials, very highly skilledwork," thus implying, albeit vaguely, that Goodman performed the work of a mechanicto some extent.While it is probable that Goodman did a mechanic's work in somemeasure, the evidence does not firmly establish that he was classified by the Company asitmechanic or the extent to which he performed the work of one. In the light of thewhole record, I think it likely that his work was primarily that of a welder.3The finding that the strike was economic in nature is made only for the purposes ofthis proceeding.4 Emil Myrmo testified that the Company "thought" when it settled the strike that ithad an "understanding" with the Union that it would not be required to reinstate amachinist named Keith 1=Iolverstott.According to Pence's testimony, no such exceptionwas made. iIolverstott was picket captain during the strike and appears to have been aleading figure in the strike activities.One may thus at least entertain some doubt thatthe Union would agree to except him from the provisions for reinstatement.Moreover,as will appear, Emil Myrmo gave implausible testimony concerning other aspects of thisproceeding, and I find myself unable to place any reliance on his relevant testimonyregarding I3olverstott.In any event, whatever "understanding" the Company had con-cerning Ilolverstott has no impact on the question whether it has unlawfully discriminatedagainst Goodman and Drake, and cannot affect the results in this proceeding.s Findings concerning the telephone conversation between Blair and Pence are basedon the latter's uncontroverted testimony.The Company advances no claim that Blair's 260DECISIONS OF NATIONAL LABOR' RELATIONS BOARDby the terms of settlement of the strike, various employees returned to work onJuly 15.Additional reference will be made to these later.B.The allegeddiscriminationagainst GoodmanGoodman entered the Company's employ in July 1952; was laid off because oflack of work from some point in November 1953 until June 1, 1954; and there-afterworked steadily for the Company until the strike.The Company was sat-isfied with his work.He participated in the strike,engaging,with other employ-ees, in picketing activities at the Company's premises.During the second week of the strike, in or about the middle of June, Good-man's wife, Barbara, at the instance of Drake (who was a member of the em-ployees' strike committee), spoke on the telephone to the manager of a firmwhich deals in automobiles and purchases parts from the Company, and told themanager that a driver employed by his firm "was crossing the picket line atMyrmo's"; that her husband was one of the striking employees there; that sheand her husband owned a car of a certain make (apparently one sold by thedealer); and that if the "driver did not stopcrossingthe picket line," the Good-mans would withhold their future business from the dealer.The manager re-plied that "he would see what he could do."A few days later, both Myrmobrothers learned that Mrs. Goodman had made the call, and became aware ofits substance.(The evidence does not establish the source of their information.)At the time of the strike settlement, three truck shop employees (Ruth, King,and Robb) were senior to Goodman in point of service and four (Duckett, Sheri-dan, Butler, and Jones, all welders except Sheridan who was a mechanic) werejunior to Goodman.6 So far as the evidence shows, only two truckshop em-ployees,Ruth and King, were among those who returned to work for the Com-pany on July 15 7 Goodman worked as a welder for another concern after thestrike settlement.On Friday, August 23, 1957, while Goodman was so employed, the Company,according to testimony by both Myrmo brothers and Jens Boyum, foreman ofthe truck shop, required the services of an additional welder for "a short job"(asEmilMyrmo described it).Upon Arthur Myrmo's instructions, CliffordAdams, manager of the Company's parts department, spoke to Goodman on thetelephone and told the latter that the Company wished him to come back to work.Goodman replied that he could not "come right away," and referring to somework in which he was then engaged, stated that he had "a truck cut in half," andthat he could not leave without giving his employer "advance notice."Goodmanalso said that he would come to the Company's place of business that eveningand talk to the truck shop foreman "about returning to work," but Adams assertedthatGoodman was needed "right away or not at all." 8Goodman said that hecould not "make it right away," and that appears to have ended the conversation.He did not come to work as requested.Adams reported what Goodman hadsaid to Arthur Myrmo.The Company made no effort to secure the services of Duckett,Butler, orJones, or of any other welder for that matter, for the "short job" offered Good-agreement with Pence was beyond the scope of the former's authority. Indeed such aclaim would lack merit, for the record amply warrants an inference that the commitmentBlair made was within the scope of his authority. One may note in that connection thatin addition to representing the Company in negotiations with the Union during and afterthe strike, Blair was a signatory, on behalf of the Company, to the written contract withthe Union, which followed the oral settlement agreement; and that Blair also similarlysigned a contract between the Union and the Company in 1958.8In passing, it may be noted (without material effect upon the results in this proceed-ing) that the Company apparently computes Goodman's seniority status not from thedate he first entered its employ but from the date he returned to work in 1954 followinga layoff.7 There is no evidence that Robb, the third truck shop employee whom the Companyregards as senior to Goodman, returned to work either on July 15 or subsequently.The lack of such evidence does not affect the results here.8Adams in effect denied that Goodman "said anything about being unable to leave onsuch short notice."However, Arthur Dlyrmo conceded in his testimony that Adamsreported to him that Goodman had stated that he could not leave his employer withoutgiving him some notice. In any event, Goodman's recollection of his conversation withAdams appeared to me to be better than that of the latter, and I have based the relevantfindings on Goodman's account. GEO. MYRMO & SONS261man, and completed it, according to testimony by witnesses it called, within afew days, using some overtime work in the process.9The Company has not offered Goodman any employment since August 23,1957, although it has had openings for a welder since that date.The first ofthese occurred on September 16, 1957, and on that occasion, Arthur Myrmo toldForeman Boyum that "Duckett would be the next man on the (seniority) list."Boyum thereupon put Duckett to work, and the latter was still in the Company'semploy as a welder at the time of the hearing. There was another opening for awelder on April 2, 1958, but instead of offering the job to Goodman, the Re-spondent hired a man named Racy who had not previously been in its employ.The General Counsel contends that the Company has seized upon Goodman'sfailure to accept Adams' offer of August 23 as a pretext for withholding jobopportunities from him thereafter; and that it has done so as a reprisal for hiswife's strike activity, and has thus unlawfully discriminated against him.l°TheRespondent seeks to explain its omission to offer Goodman the work given Duck-ettand Racy with claims that Goodman was, as Arthur Myrmo put it in histestimony, "off the seniority list" after August 23, or, in other words, that Good-man's failure to accept Adams' offer of August 23 relieved the Company of anyfurther obligation to give him employment; and that he did not thereafter seekreinstatement."The Respondent's explanation, however, rests upon fallacious premises.By as-serting that Goodman was "off the seniority list" after August 23, the Companyignores the commitment it made on July 12 to give those employees it calledback to work after July 15 an advance notice of 24 hours.Obviously, whetheror not the Company needed Goodman "right away" on August 23, as it claims,itcould not unilaterally effect a forfeiture of his seniority rights by departingfrom its commitment and insisting, as it did in effect on August 23, that heabandon the job he held on that date, and the work he was then engaged indoing, and "come right away or not at all" (to work, it may be noted, on "a9According to Arthur Myrmo, Jones was in California at the time and thus not avail-able.There is no evidence, however, that Duckett and Butler were unavailable. (ArthurMyrmo testified, quite speculatively it seemed to me, that Butler was "out of town, too,or he had quit his employment with us.")Arthur Myrmo stated that he did not himselfseek Duckett's services for the work in question, and that he could not remember whetheranyone else did. In the light of that testimony, and bearing in mind that it was ArthurMyrmo who directed that Goodman be called, one may fairly infer that no other repre-sentative of the Company sought Duckett's services for the work involved.11The General Counsel also takes the position, in effect, that the offer of August 23was not made in good faith, but rather with the anticipation that Goodman would not orcould not accept it, and with the belief that his inability or refusal to accept wouldrelieve the Company of all further obligation to offer him employment.Although onemay note in that connection that Duckett has been regularly employed by the Companysince he was called back to work (notwithstanding a claim that he was called for only"one job"), and that the Respondent presents no satisfactory explanation for its omissionto call Duckett or Butler for the work for which Goodman was required on August 23 "tocome right away or not at all," I deem it unnecessary, in view of the findings made below,to pass on the General Counsel's claim that the Respondent had an ulterior motive formaking the offer of August 23.11The Company also stresses the fact that the Union has not invoked the arbitrationprovisions of a collective-bargaining agreement, to which it and the Company are parties,to secure a determination of the reinstatement rights of Goodman and Drake ; and, indeed,as is evident from its answer, seeks a dismissal of the complaint because Goodman andDrake "have [not] exhausted the remedies available to them under the terms and provi-sions of the labor agreement in effect at the time of the filing" of the charges. Theseattitudesmisconceive the nature of this proceeding. It has been long established, andisnow elementary, that the proceeding initiated by the General Counsel's complaint isbrought to vindicate and protect public rights.National Licorice Company v. N.L.R.B.,309 U.S. 350, 362-363;11aleston Drug Stores, Inc. v. N.L.R.B.,187 F. 2d 418, 420, 422(C.A. 9).Obviously, if the Respondent has infringed upon such rights by discriminatingagainst Goodman and Drake, it may not find absolution for its conduct in the fact thatGoodman and Drake, and not the Union, filed the charges upon which the complaint isbased, or in the omission by the individuals concerned, or by the Union, to invoke orexhaust private contractual remedies available to them.See Section 10(a) of theNational Labor Relations Act, as amended;N.L.R.B. v. RadioOfcers'Union, etc.,196F. 2d 960, 965 (C.A. 2), affd. 347 U.S.17; N.L.R.B. v. Newark Morning Ledger Co.,120 F. 2d 262, 268 (C.A. 3), cert. denied 314 U.S. 693. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDshort job" which the Company anticipated would be completed within "just afew days").What is more, under the terms of settlement of the strike, Goodmanwas under no obligation to seek reinstatement; rather it was the Respondent'sduty to offer it to him when it had need of a welder.12Particularly if one bears in mind the undisputed fact thatGoodman workedsteadily and satisfactorily for the Company for a substantial number of yearsprior to the strike, the Respondent, in the face of the evidence of the strikeactivity of Goodman's wife, and of the terms of settlement of the strike, is, itseems to me, under a duty to go forward with the evidence and present a credi-ble explanation for its failure to offer Goodman the employment it gave Duckettand Racy, if it wishes to escape an inference of unlawful discriminationagainstGoodman.13But the explanation offered, resting, as it does, on obviously un-tenable premises, is so lacking in substance that I am unable to believe that it isadvanced in good faith; and the very fact thatit isput forwardbolsters an in-ference,which I draw upon a total view of the record, that the Company hasused, and is using, Goodman's refusal "to come right away" on August 23 inresponse to the Company's requirement that he do so, as a pretext for subse-quently withholding employment opportunities from him; and that the real rea-son for the failure to give Goodman the work given Duckett and Racy is thefact that Goodman's wife in effect sought to induce a customer of the Companytowithhold business from it during the strike. I find, in sum, that the Companyhas discriminated against Goodman in the applicationof the terms of settlementof the strike because of his wife's strike activity; 14 and that on the respectiveoccasions when the Company called Duckett, instead of Goodman, back to work,and hired Racy, instead of offering Goodman the opening available for a welderat that time, the Company discriminated against Goodman in violation of Section8(a)(3) of the Act; and thereby interfered with, restrained, and coerced employeesin the exercise of rights guaranteed them by Section 7 of the Act, thus violatingSection 8(a)(1) of the statute.C. The allegeddiscrimination against DrakeDrake entered the Respondent's employ as a machinist's helper on or aboutApril 20, 1953.About 2 years later, he was promoted, with a correspondingincrease in pay, to the classification of "specialist" (a machinist, according to thetestimony, but one who is not "expected" to perform all the functions of a jour-neyman).In or about April 1956, the Company promoted Drake again, thistime to the classification of journeyman machinist, with an applicableincrease inhis rate of pay.There is no evidence that Drake's work was ever criticized ad-versely, whether by either of the Myrmo brothers or by any other person, prior tothe initiation of this proceeding.On the contrary, it is undisputed that shortlyafterDrake became a journeyman machinist, his supervisor, Floyd G.Bevel, fore-man of the Company's machine shop, praised him as "a damned good man," andas "always" finding something to do upon running out of work. In his testimonyBevel, who was called as a witness by the Company, did not go quite that far,but there can be no doubt that Bevel, as he in effect testified, was satisfied withDrake's work and regarded the latter as "a conscientious worker," although, ac-cording to Bevel, Drake "hadn't the experience to be fast enough," and "it justtook him a little more time and we had to watch the jobs a little . .. closer."Drake suffered a heart attack on August 11, 1956.He was then about 30years of age.While he was convalescing, his physician advised him that he could12The Company called a mechanic named Sheridan back to work on September 3, 1957.Although Sheridan entered the Respondent's employ after Goodman, I make no findingthat the Respondent was obligated, under the strike settlement terms, to offer Goodmanthework given Sheridan.As indicated earlier, notwithstanding the evidence thatGoodman performed some work (of unspecified nature) as a mechanic, the record will notsupport a finding that the Company classified him as one, or that he was qualified toperform all phases of the work required of employees so classified.13Needless to say, the General Counsel has the burden of proving unlawful discrimina-tion, and, conversely, I do not imply that the Respondent has the burden of disproving it.What I do hold is that against the background of the evidence of Goodman's work history,hiswife's particular strike activity, the Respondent's knowledge of what she did, andthe terms of settlement of the strike, an inference of unlawful discrimination againstGoodman is warranted unless the Respondent provides a credible explanation for itsfailure to offer him the employment it gave Duckett and Racy. SeeNational GrindingWheel Company, Inc.,75 NLRB 905, 907.14 SeeN.L.R.B. v. Roure-Dupont Manufacturing, Inc.,199 F. 2d 631 (C.A.. 2). GEO. MYRMO & SONS263resume his employment provided he "used [his] head" and avoided overexertion,and Drake returned to work at the Company's machine shop 9 weeks after theonset of his ailment.At the time of his return, Bevel, whose duty it is to makethe work assignments in the machine shop, and Emil Myrmo were aware of themedical advice Drake had been given.Generally, after Drake resumed his em-ployment, Bevel assigned tasks to him in the regular order, butif there was achoice at the time of the assignment between "heavy" and "light"jobs,Bevelfollowed the practice of assigning the latter to Drake.There werethus "several[heavy] jobs" that were withheld from Drake, as Bevel in effect testified, but therewere also "a few times" when the foreman "had to use him [Drake] on heavywork" (usually with an admonition "to take it easy").Drake neverrejected awork assignment, nor did he ever ask to be relieved of one.Following his re-turn to work, he experienced some difficulty withhis heart,while at work, onseveral occasions, but except for one of these, he lost no time from work, takingamedication,which he carries on hisperson,to relieve his condition.Theexception involved an occasion one afternoon about 2 or 3 months before thestrike,when he "got to feeling bad" and left his work, absenting himself forabout 2 or 3 hours.15Drake actively participated in the strike,serving as amember of a three-manstrike committee,16 by election of the employees, and as assistant picket captain.Itwas Drake's duty to "take care of the necessary finances of the strike . . . and. . . any correspondence that might come up pertaining to the strike."He wasat the picketing site "almost daily," and, in addition to picketing himself, it washis function to keep records of the picketing by others and to endeavor to keepthe picketing "orderly."As Bevel put it in his testimony, Drake "stood morepicket duty than the rest of them" (striking employees), and thus, taking intoaccount Drake's other strike duties, it is likely that he engaged in greater strikeactivity in the vicinity of theplantthan any of the other employees.BothMyrmo brothers frequently saw him at the picketingsite,usually exchangingpleasantriessuchasmorning greetingswith him and others on the picket line.At the time of settlement of the strike, four machine shop employees (Sustello,Hall, Stang, and Murphy, all journeymen) were senior to Drake, and four (Hol-verstott,Leister,Beeley, and Martin, also all journeymen) were junior to him.Those who were senior were included in the group that returned to work on July15.In addition,as noted earlier,by agreement between the Union and the Com-pany, Beeley alsoresumed work on that date.Drake visited the Company's place ofbusinessfrequently ("almostdaily") dur-ing the next few weeks in order to ascertain whether there was work availablefor him.On the first ofthese occasions,he spoke toForeman Bevel and thelatter told him that he had been instructed by the Myrmo brothersnot to hireanybody, that they "wished to take care of the hiring and firing themselves," andthat thosewishing "tobe rehired would have to check with them." (Notwith-standing these instructions,Bevel has been, atall times material to the issues, asupervisor within themeaning ofthe Act, for, as Arthur Myrmo testified, Bevelis in charge of the machine shop operations and has authority to hire and dis-charge employees.)Drake spoke to each of the Myrmo brothers soon thereafter(within the week after he talked toBevel),and each told him that the Company"didn't have enough work yet."No otherreason wasgiven him fornot callinghim back to work until about a month after settlement of the strike.On thatoccasion,Drake asked Emil Myrmo whether he would be given worksoon, andMyrmo replied in the negative, stating that there was not enough work, but thathe "waslookingfor aman to runthe big Axelson lathe" (certainmachine shopequipmentinstalledbefore the strike), that he did not regard Drake as qualifiedto get sufficient productionout ofthemachine, that he had a suitable prospectfor employment"that could do anything any time" but that the Union had inter-151 do not credit testimony by Emil Myrmo that Drake lost "three or four days" fromhis work as a result of his condition after he returned to work.Upon my observation ofEmil, I gathereu the impression that his testimony sounded a note of advocacy fromtime to time, and that he was disposed to forsake objectivity on such occasions.Forexample, inone such instance, in effect contradicting prior testimony by Bevel, Drake'simmediate supervisor, Emil testified that Drake had not "worked on every lathe in theshop."Bevel had previously stated that Drake "had worked on all the machines." I haveno doubt that the latter testimony is accurate, and believe that Emil's misstatementstemmed from a partisan desire to belittle Drake's ability.1e The othermembers of the committeewere Keith Holverstott and Con Stang, bothmachinists. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDposed an objection.Drake made no comment, taking the view that Emil "wasmerely talking in generalities."The frequency with which Drake visited the Company's place of business dimin-ished as time went on, so that by December 1957 it had become his practice tocallat the establishment about once a week.He usually asked Bevel, and onoccasion one or the other of the Myrmo brothers, "if work was picking up, ifthey needed anybody," and was customarily told that "work was slow."On the occasion of such a visit by Drake on December 17, 1957, Emil Myrmotold him that there was not enough work available for the men then employed,and that he did not know whether the Company would ever have work for Drake.This was followed by a discussion that centered uponclaimsby Drake that theCompany owed him some "pro-rated vacation pay," and the sum of 2 dollars for"fieldwork" the previous March.Emil denied that the Company owed Drakeany money, and in the course of the conversation took the position, in substance,that by going on strike the employees involved had "quit their jobs," that thosewho had resumed their employment were thus "new employees" with "new sen-iority dates," and that because Drake, like the other strikers, had "quit," therewas no "vacation pay" due him.The upshot of the discussion was that Emilwho had become angry during its course, directed Drake to "get out and stay out."Drake thereupon left Emil but, before quitting the premises, went to the ma-chine shop and gave Bevel an account of his conversation with Emil.Drakethen adverted to the fact that Bevel had previously told him that his "work hadalways been all right," and Bevel agreed, but said: "I think you have been tooactivein unionaffairs for your own good." 17Drake replied that somebody "hadto do" what he had done, that he had engaged in strike activities by designa-tion of the other employees, and that he had not "done anything out of order."That appears to have ended the conversation.Drake left the Company's estab-lishment and has not been back since.Drake and Holverstott are the only machinists in the Respondent's employ atthe time the strike began who have not been called back to work by the Com-pany.18Notwithstanding the terms for settlement of the strike, Leister, who isjunior to both Drake and Holverstott in point of service, was called back to workduring the week following the settlement but was laid off, because of objectionby the Union, after working only 2 days (July 18 and 19).Martin, who is simi-larly junior to Drake and Holverstott, was reemployed by the Company as ajourneyman machinist on February 3, 1958, and Leister resumed his employmentas a journeyman on February 7, 1958. From the general context of the evidence,itmay be assumed that both Leister and Martin were still in the Company'semploy at the time of the hearing in this proceeding.The reasons advanced by the Respondent for passing over Drake appear inEmil Myrmo's testimony.He stated that on September 10, 1957, at a meetingattended by company representatives and Pence "and two members of the Union,"themanagement told Pence that the Company needed a machinist, but that, al-though Drake was "the next man up . . . on the seniority list," the Companydid not feel that he was qualified to operate the Axelson lathe and, in addition,because "of his health . . . didn't want him on that big piece of equipment"; andthat Pence stated that he had been informed by Drake that he "didn't feel hewould be able to hold down a job on this particular machine" (the Axelson lathe).According to Emil, Pence's statement was "the particular reason" why Drake wasgiven no "further" consideration for the opening available for a machinist at thattime.Emil also testified that prior to the time Leister and Martin were calledback to work in February 1958 the Company had no "other work of anynature"thatDrake could have done; and that the Company has since had no openingforDrake "considering his health."17Drake testified, without proper objection, that Sustello made a similar statement tohim concerning his union activity while lie was in the machine shop on December 17, aswell as on a prior occasion. Sustello appears to be employed by the Company in a semi-supervisory capacity, and is also the Union's shop steward.Drake's testimony quotingSustello is obviously hearsay (and would have been excluded upon objection on thatground), for it is not established that Sustello is a supervisor within the meaning of theAct, nor is there any other basis in the record for the imputation of Sustello's remarks,as quoted by Drake, to the Company. I base no findings on Drake's testimony concerningsuch remarks.isThe Respondent has refused to reemploy Holverstott.The reason for the refusal wasnot litigated at the hearing, and is not within the issues presented by the pleadings. GEO. MYRMO & SONS265Drake denied that he ever told Pence that he did not think he was qualifiedto operate the Axelson lathe.He testified that when Pence reported to him thattheCompany had taken the position that he was not qualified to operate thelathe, he had replied that if "any man" were "put on that machinetherewould be some job.he couldn't do," and that he (Drake) "was no differentthan anybody else." In his testimony, Pence supported Drake's denial,asserting,also, that he had never informed the Company that Drake considered himselfunqualified to operate the Axelson lathe, or that Drake did not have the physicalcondition required for a machinist's work.According to Pence, he did refer onone occasion to Drake's physical condition, and what he said then was toexpresshis "personal feeling" that he (Pence) would not work in a machine shop if hehad a heart condition.He made this statement, Pence testified, to Emil Myrmoon one occasion, following the strike settlement, when he "met with Emil Myrmoon the subject of putting men back to work" and took the position that the "menmust be called back according to seniority." 19From what has been said above, it is evident that the central question pre-sented regarding Drake is whether he has been passed over for employment be-cause of his undoubtedly prominent strike activities or for the reasons set forthin Emil Myrmo's testimony.As background to a resolution of that issue, it maybe borne in mind that the Company,judgingby what Emil Myrmo said to Drakeon December 17, 1957, appears to entertain the notion that the employees "quittheir jobs" by the act of striking, and that the Company is thus free to deal withthem as "new employees."This not only involves an erroneous legal conception 20but reflects, it seems to me, an underlying hostility by the Respondent to theexercise by its employees of their protected right to strike. In any event, whetheror not Emil's remarks of December 17 be taken into account, the credible evi-dence, for reasons that will appear, lead me to the conclusion that the Respond-ent has unlawfully discriminated against Drake.In considering the Respondent's claim that Drake's heart condition entered intoitsdecision to deny him employment, one should refrain from any layjudgmentwhether it is wise for a man with a history of cardiac illness to work as a ma-chinist.(Itmay be noted, in passing, that the record contains no medical testi-mony on the subject of Drake's physical condition or capacities, and that thenearest approach to evidence of a medical opinion consists of hearsay testimonyby Drake to the effect that he was advised during his period of convalescenceby his physician that he could resume his employment provided he used goodjudgment in avoiding overexertion.)The relevant question, so far as the Re-spondent'smotive for withholding employment opportunities from Drake is con-cerned, is not whether he has the requisite physical capacity to work as a jour-neyman machinist, or is wise to pursue such an occupation, but whether hisheart condition has actually been a factor in the decisionto passhim over foremployment and not a mere pretext to conceal an unlawful motive for doing so.A number of hard facts guide the way to a resolution of that issue.One ofthese is that after he returned to work following his heart attack and period ofconvalescence,Drake worked fairly steadily for some 8 months preceding thestrike,losingonly a few hours from work during the period as a result of hisheart condition.To be sure, when Bevel had a choice, it was his practice toaccord Drake special consideration because of the latter's condition, withholding"several [heavy] jobs" from Drake for that reason, but a full view of the evi-dence pertaining to Drake's work after his convalescent period leaves me with19 Pence did not appear to have any independent recollection of the date of this meeting,but at one point, the sense of his testimony, apparently refreshed by some notes he hadmade, was that it took place on August 7, 1957. According to Pence at another point,the subject of Drake arose during a conversation with Emil in the parts department atthe Company's place of business.Emil, on the other hand, testified that Pence made theremarks on the subject of Drake at a meeting held on September 10, 1957, betweenrepresentatives of the Union and those of the Company to discuss the latter's oppositionto the reinstatement of 13olverstott.There is no doubt that Pence made some referenceto Drake on an occasion when the former came to the Company's place of business regard-ing Flolverstott, whether the discussion took place in August or September, and whetherat a meeting of the type described by Emil or, as Pence testified, during the course of atalk between himself and Emil "at the end of the parts counter" in the parts department.The important question is what was said by Pence on the subject of Drake. That issuewill be resolved at a subsequent point.20 See Section 2(3) of the Act, which defines the term "employee," and the constructiongiven to the definition inN.L.R.B. v. Mackay Radio & TelegraphCo., 304 U.S. 333. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe conviction that, in the main, he was given work assignments in. the regularcourse, or, in other words, that the occasions when "heavy" work was withheldfrom him were few in number, and hence exceptional, and that the Companywas substantially satisfied with his performance and content, prior to the strike,to retain him as a journeyman machinist, notwithstanding his heart conditionand the special treatment Bevel gave him as a result.That conclusion is bolsteredby two undisputed facts: (1) the Company made no exception of Drake in theterms of settlement of the strike, but, on the contrary, agreed to call him back towork along with the other machinists on the basis of seniority (indeed,as late asJuly 19, 1957, the Company carried Drake's name on a "seniority list" of itsemployees); 21 and (2) on not one of the numerous occasions when Drake cameto the Company's establishment seeking work was his heart condition ever men-tioned to him by either of the Myrmo brothers, let alone ever put forward as areason for not employing him. Significantly, also, when Drake discussed Emil'sattitude toward him on December 17 with Foreman Bevel, the latter not onlysaid nothing about Drake's cardiac condition but agreed, in effect, that he hadexpressed satisfaction with Drake's work in the past and plainly intimated thatthe Company was disposed to deny him employment because he had "been tooactive in union affairs." In short, I am persuaded that Drake's heartconditionhas not been a factor in the Company's decision to withholdemployment fromhim, but, on the contrary, that the Respondent had seized upon the conditionpost hoc, ergo propter hocas a pretext to deny Drake employmentand as a meansof concealing its real motivation for doing so.Similarly, I am unable to place any credence in the claim by Emil Myrmo thatduring the period following settlement of the strike, when Drake was "the nextman up . . . on the seniority list," he was passed over for employment becausetheCompany desired a "permanent operator" for the Axelson lathe, and Drake"could not perform his job on that particular machine." In the first place, it isundisputed that when the Axelson lathe was purchased Drake helped prepare itfor operation and was the first machinist in the Company's shop to use theequipment.Secondly, Bevel conceded that Drake "could operate it [the Axelsonlathe] and had worked on all the machines," although, according to Bevel, Drakerequired "a little more time and we had to watch the jobs a little . . . closer."Thirdly it is evident from Bevel's testimony that it has been necessary to usetheAxelson lathe only a few ("several") times since the settlement of the strike(some 10 months before the hearing in this proceeding), and this testimony ofitself suggests that the Respondent has exaggerated its need, since the strike, fora "permanent operator" of the lathe, and has resorted tothe exaggeration as apretext to deny Drake employment.But the exaggeration swings into full viewwhen one takes into account the fact that Leister and Martin have been calledtowork, although as Bevel testified, neither operated the Axelson lathe to agreater extent than Drake prior to the strike, and, indeed, "never operate it verymuch"; that, as Emil Myrmo conceded, no "permanent operator" for the lathehas ever been hired since the strike; and that, as Emil also in effect admitted,the purpose of reemploying Leister and Martin was not to put them to work onthe lathe.Certainly, if anything is clear in this proceeding,it isthat the Axelsonlathe had no connection with the fact that the Company called Leister and Mar-tin back to work, instead of Drake, thereby violating the terms of settlement ofthe strike.In sum, I credit testimony by Drake that he never had "any par-ticular difficulties" in operating the Axelson lathe, and that he was "never criti-cized" for any work he performed on it (the absence of such criticismisundis-puted), and I am convinced that the Company's professions of need fora machin-istwith greater ability than Drake in the operation of the lathe are only apretext for denying him employment.Nor am I able to accept the claim that Pence told the management that Drakedid not regard himself as "able to hold down a job" on the Axelson lathe.Against the background of the evidence of Drake's experience with the lathe, theCompany's satisfaction with his work prior to the strike, and his numerous effortsto secure work at the Respondent's machine shop after the strike, I find credibleDrake's denial (which Pence corroborates) that he ever made a statement toPence to the effect that he did not consider himself qualified to take a job asoperator of the Axelson lathe. I thus think it implausible that Pence wouldquote Drake to that effect to the management.For that reason, coupled withvarious shortcomings in Emil Myrmo's testimony, to which previous reference has21 See General Counsel's Exhibit No. 2. GEO. MYRMO & SONS267been made, I do not credit Emil's claim that Pence told him that Drake did notregard himself as qualified "to hold down a job" on the Axelson lathe,22 and Ifind that no such alleged statement underlay any decision by the Company towithhold employment from Drake.As in Goodman's case, the Company has not supplied a credible explanationfor its conduct in withholding job opportunities from Drake, and for its viola-tion of the terms of settlement of the strike which such conduct has entailed.The very fact that the explanation put forward does not stand up under inspec-tion aids an inference, which I draw upon consideration of the whole record,that the reasons advanced for withholding employment from Drake are nothingbut a cloak to conceal an unlawful motivation for the Company's conduct in thepremises.That motive stood revealed, I believe, on the occasion, on Decembet-17, 1957, when Bevel expressed the view to Drake that the latter had "been tooactive in union affairs for his own good." In the context in which this was said,itwas tantamount to a statement that the Company was disposed to discriminateagainst Drake because of his strike activities. In view of his position, I think itlikely that Bevel was privy to the management's attitude toward Drake.Cer-tainly, because of his position, his remarks are imputable to the Respondent, andone may regard them, as I do, as evidence of the Respondent's real attitudetoward Drake. In sum, upon a full view of the record, I find that the Re-spondent has discriminated against Drake in the application of the terms of set-tlement of the strike because of Drake's strike activities; that on the respectiveoccasions when the Respondent called Leister and Martin back to work, and gavethem employment, instead of Drake, the Company discriminated against Drake inviolation of Section 8(a)(3) of the Act; 23 and thereby interfered with, restrained,and coerced employees in the exercise of rights guaranteed them by Section 7 ofthe Act, thus violating Section 8(a)(1) of the statute.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above,occurring in con-nectionwith its operations described in section 1, above, have a close,intimate,and substantial relation to trade, traffic, and commerceamongthe several Statesand tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Company has engaged in unfair labor practices violativeof Section 8(a)(1) and (3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.The Respondent's conduct in discriminatorily failing and refusing to employHenry Goodman and Leonard A. Drake, as found above, strikes at the heart ofrights guaranteed employees by the Act.24The rights involved are closely relatedto others guaranteed by Section 7 of the Act. In view of the nature of the unfairlabor practices found above, there is reasonable ground to anticipate that theRespondent will infringe upon such other rights in the future unless appropri-22 The Respondent called Sustello as a witness to support Fmil's testimony concerningPence's alleged statement.After repeated interrogation on the subject,and a substantialnumber of reiterations of statements to the effect that he could not recall what was saidabout Drake on the occasion in question,Sustello finally testified:"Well,he [Pence]mentioned that he had either talked or phoned Drake for that particular machine job.He didn't think-Drake didn't think that he could handle the machine the way it shouldbe handled to work."Sustello seemed to me to be so deficient in recollection, and evi-denced such vagueness in his demeanor,that I am unable to place my reliance on hisapplicable testimony.2sThis includes a finding that the Respondent unlawfully discriminated against Drakewhen it gave Leister employment on July 18 and 19,1957,as well as in February 1958.On or about October 1,1957,the Company hired a man named Len Beymer as a specialist.According to Pence, the Myrmo brothers told him before hiring Beymer that they wishedto employ Beymer "because he owed them money, and that was the only way they couldget it out of him."It may be that that was the reason Beymer was hired. Bearing thatinmind,as well as the fact that there is no evidence that the job given Beymer as aspecialistwas offered to Leister and Martin,Imake no finding that the Respondent'sfailure to offer the job to Drake was rooted in a discriminatory motive.a N.L.R.B. v. Entwhistle MMfg.Co., 120 F. 2d 532(C.A. 4). 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDately restrained.Therefore, in order to make effective the interdependent guar-antees ofSection 7, I shall recommend an order below which willin effect re-quire the Respondent to refrain in the future from abridging any of the rightsguaranteed employees by Section 7.25Having found that the Company unlawfully failed and refused to employ HenryGoodman on September 16, 1957, and has since unlawfully failed and refused toemploy him; and unlawfully failed and refused to employ Leonard A. Drake onJuly 18 and 19, 1957 (when the Company first employed Leister after the strike),and thereafter unlawfully failed and refused to employ Drake on February 3,1958 (the date on which Martin resumed his employment), and has since unlaw-fully failed and refused to employ Drake, I shall recommend that the Respond-ent offer Goodman and Drake immediateand full reinstatementto their respec-tive former, or substantially equivalent, positions,26 without prejudice to theirseniority and other rights and privileges,dismissing, if necessary to effectuate suchreinstatement, any employee hired- by the Company for any such position sinceJuly 15, 1957, or with less seniority of service than Goodman or Drake in anyposition for which the said Goodman or Drake, as the case may be,iseligiblefor reinstatement under the terms of the order recommended herein; that theRespondent make Goodman whole for any loss of pay he may have suffered byreason of the discrimination against him, as found above, by payment to him ofa sum of money equal to the amount of wages he would have earned, but forthe said discrimination, between September 16, 1957, and the date of a properoffer of reinstatement to him as aforesaid; that the Respondent make Drake wholefor any loss of pay he may have suffered by reason of the discriminationagainsthim, as found above, by payment to him of a sum of money equal to the amountof wages he would have earned had he been employed on July 18 and 19, 1957,and the amount he would have earned between February 3, 1958, and the dateof a proper offer of reinstatement to him as aforesaid; and that theloss of payof Goodman and Drake be computed in accordance with the formula and methodprescribed by the National Labor Relations Board in F. W.Woolworth Company,90 NLRB 289, to which the parties to this proceeding are expressly referred.Upon the basis of the foregoing findings of fact, and upon the entire record inthisproceeding, I make the following conclusions of law:CONCLUSIONS OF LAW1.Emil A. Myrmo and Arthur Myrmo, individually, and as partners, doingbusiness as Geo. Myrmo & Sons, are, and have been at all times material to thisproceeding, employers within the meaning of Section 2(2) of the National La-bor Relations Act.2. International Association of Machinists, Lodge 1311, AFL-CIO, is, and hasbeen at all times material to this proceeding, a labor organization within themeaning of Section 2(5) of the said Act.3.By discriminatorily failing and refusing to employ Henry Goodman andLeonard A. Drake, as found above, the said Emil A. Myrmo and Arthur Myrmo,partners, doing business as Geo. Myrmo & Sons, have engaged in and are en-gaging in unfair labor practices within the meaning of Section 8(a)(3) of thesaidAct.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act, as found above, the said Emil A.Myrmo and Arthur Myrmo, partners, doing business as Geo. Myrmo & Sons,have engaged in and are engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the said Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the said Act.[Recommendations omitted from publication.]°sMay DepartmentStores d/b/a Famous-Barr Company v.N.L.R.B.,326 U.S.376;Bethlehem Steel Companyv.N.L.R.B.,120 F. 2d 641(C.A.,D.C.).261n accordancewith theBoard's past interpretation,the expression"former,or sub-stantiallyequivalent, position"is intended to mean "former position wherever possible,but if such position is no longer in existence,then to a substantially equivalent position."SeeThe Chase National Bank of The City of New York, San Juan, Puerto Rico,Branch,65 NLRB 827. CARPENTERS'DISTRICT COUNCIL OF ROCHESTER AND VICINITY 269APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Beard,and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that:WE WILLNOT discourage membershipby ouremployees in InternationalAssociation ofMachinists,Lodge 1311, AFL-CIO,or any other labor or-ganization, by failing or refusing to employ any employee or applicant foremployment,or in any other manner discriminating against any employeeor applicant for employment in regard to his hire,tenure of employment, orany.term or condition of employment,except as authorized by Section 8(a)(3)of the NationalLabor Relations Act.'WE WILLNOT in anyothermanner interfere with,restrain,or coerce em-ployees in the exercise of the rightto self-organization,to form,join,orassistany labor organization,to join or assist International Association ofMachinists,Lodge 1311, AFL-CIO,to bargain collectively through represent-atives of their ownchoosing,to engage in concerted activitiesfor the pur-pose of collective bargaining or other mutual aid or protection,and to re-frain fromanyor all suchactivities,except to the extent that such right maybe affectedby an agreement requiring membership in a labor organization.asa condition of employment,as authorized in Section 8(a)(3) of the Na-tional Labor Relations Act.and LeonardA. Drakeimmediate and fullreinstatement to their respective former,or substantially equivalent, positionswithout prejudice to their seniorityor other rights and privileges.WE WILL make HenryGoodman andLeonard A.Drake whole for any loseof pay they may ,have sufferedas a result of the discrimination against them.All our employees are free to become, remain,or refrain from becoming orremaining,members ofany labor organization,except to the extent that thisright may be affectedby an agreement in conformity with Section 8(a)(3) of theNational Labor Relations Act.GEO. MYRMO & SONS,Employer.Dated-------------------BBy-----------------(EMIn A. MYRM0)Dated---------------------By-------------------------------------------(ARTHURMYRMO)Thisnotice must remainposted for 60 daysfrom the datehereof,and must not be.altered, defaced, or covered`by any other material.Carpenters'District Council of'Rochester and Vicinity,affiliatedwithUnitedBrotherhood of Carpenters and Joiners ofAmerica,AFL-CIO;Local Unions 72,231, 240, 502,662, 687,1508, and 2407,United Brotherhood of Carpenters and JoinersofAmerica,AFL-CIO,and Anthony Schneider, BusinessManager and Secretary-Treasurer[RochesterDavis-FetchCorporation]andGlynn N. OsgoodandBuilding TradesEmployers'Division of the Builders Exchange of Rochester,New York,Party to the Contract.Case No. 3-CB-294. Deoem-ber '3, 1958DECISION AND ORDEROn February 24, 1958, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfair122 NLRB No. 88.